Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 24 are drawn to a computer implemented method for generating a medical report, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A computer-implemented method, comprising: 
obtaining one or more medical datasets of a patient; 
triggering a selection of one or more algorithms from an algorithm repository including multiple candidate algorithms, the selection being based on the one or more medical datasets obtained; 
providing the one or more medical datasets as an input to the one or more algorithms and triggering execution of the one or more algorithms, the one or more algorithms providing an evaluation of the one or more medical datasets; and 
triggering a generation of a medical report based on an output of at least one of the one or more algorithms.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because obtaining a medical dataset of a patient, selecting an algorithm from a group of algorithms based on the obtained data and inputting the data into the selected algorithm to evaluate the data is an observation/evaluation/judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. a computer).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Dependent claims 2-24 include other limitations for example claims 2-3 further recite an additional algorithm selection step and the types of functions they perform, e.g., landmark detection, claims 4-5 further recite the further algorithms are configured to perform a comparison between landmark detection output and candidate algorithm metadata using semantic reasons on a knowledge graph, claims 6 and 20 further recite allowing users to upload new algorithms including meta data, claim 7 further recites additional details as to how the algorithms are selected and trained based on user input, claims 8-9 and 21 further recite additional details as to how the steps of the method are implemented using generic computer components, e.g., containers of a cloud computing service, claims 10-13 and 22 further recite that the algorithm selection may be based on user interaction modes determined based on an accuracy feedback of previous selections and user input associated therewith, claims 14-16 further recite that a report template configuration is based on a selection and that the report template configuration also effects algorithm selection, e.g., a pre-selection of a first set of algorithms based on the patient data and a post selection based on the configuration of the generation of the medical report, claims 17-18 and 23 further recite transmitting an output and medical report to a user interface, receiving user feedback associated with the output of the algorithm(s), e.g., a first algorithm, and medical report, and triggering a re-execution of the algorithm(s), e.g., a second algorithm dependent on the first algorithm and re-generation of the report, claims 19 and 24 further recite that selection of the one or more algorithms is based obtained patient data; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 24 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. A computer-implemented method, comprising: 
obtaining one or more medical datasets of a patient; 
triggering a selection of one or more algorithms from an algorithm repository including multiple candidate algorithms, the selection being based on the one or more medical datasets obtained; 
providing the one or more medical datasets as an input to the one or more algorithms and triggering execution of the one or more algorithms, the one or more algorithms providing an evaluation of the one or more medical datasets; and 
triggering a generation of a medical report based on an output of at least one of the one or more algorithms (insignificant extra-solution activity - see MPEP 2106.05(g) – MPEP 2106.05(g)(3) & In re Brown, 645 Fed. App'x 1014).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of obtaining a medical dataset of a patient, selecting an algorithm from a group of algorithms based on the obtained data and inputting the data into the selected algorithm to evaluate the data by utilizing a general purpose computer;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0025]-[0071] and [0211]-[0220] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed computer) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as “triggering a generation of a medical report based on the output of at least one of the algorithms” which is interpreted to amount to insignificant application (see In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential)) – see MPEP 2106.05(g).
Accordingly, independent claim 1 as a whole does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-24 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claims 2-3 further recite an additional algorithm selection step and the types of functions they perform, e.g., landmark detection (merely further limiting the abstract idea). 
Claims 4-5 further recite the further algorithms are configured to perform a comparison between landmark detection output and candidate algorithm metadata using semantic reasons on a knowledge graph (merely further limiting the abstract idea). 
Claims 6 and 20 further recite allowing users to upload new algorithms including meta data (generally linking use to field of use - see MPEP 2106.05(h)). 
Claim 7 further recites additional details as to how the algorithms are selected and trained based on user input (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (generally linking use to field of use - see MPEP 2106.05(h)). 
Claims 8-9 and 21 further recite additional details as to how the steps of the method are implemented using generic computer components, e.g., containers of a cloud computing service (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claims 10-13 and 22 further recite that the algorithm selection may be based on user interaction modes determined based on an accuracy feedback of previous selections and user input associated therewith (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (generally linking use to field of use - see MPEP 2106.05(h)). 
Claims 14-16 further recite that a report template configuration is based on a selection and that the report template configuration also effects algorithm selection, e.g., a pre-selection of a first set of algorithms based on the patient data and a post selection based on the configuration of the generation of the medical report (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claims 17-18 and 23 further recite transmitting an output and medical report to a user interface, receiving user feedback associated with the output of the algorithm(s), e.g., a first algorithm, and medical report, and triggering a re-execution of the algorithm(s), e.g., a second algorithm dependent on the first algorithm and re-generation of the report (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (generally linking use to field of use - see MPEP 2106.05(h)). 
Claims 19 and 24 further recite that selection of the one or more algorithms is based obtained patient data (merely further limiting the abstract idea).

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-24 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0025]-[0071] and [0211]-[0220] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0213] discloses that the claimed invention can be implemented by any type of computer, e.g., a server, laptop, tablet, etc. which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of obtaining a medical dataset of a patient, selecting an algorithm from a group of algorithms based on the obtained data and inputting the data into the selected algorithm to evaluate the data by utilizing a general purpose computer;
Adding insignificant extra-solution activity to the judicial exception such as “triggering a generation of a medical report based on the output of at least one of the algorithms” which is interpreted to amount to insignificant application (see In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential)) – see MPEP 2106.05(g);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a computer. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-24 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 19, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0156947 to Nakamura et al (hereinafter Nakamura).
Regarding claim 1, Nakamura discloses a computer-implemented method (Abstract), comprising: 
obtaining one or more medical datasets of a patient ([0020] & [0103] disclose receiving at least one patient data set);
triggering a selection of one or more algorithms from an algorithm repository including multiple candidate algorithms, the selection being based on the one or more medical datasets obtained ([0025] & [0106] disclose that based on the patient datasets received by the system, the selection of particular algorithms from the set of algorithms 118 contained in a software library, i.e., an algorithm repository, is triggered based on the available patient data);
providing the one or more medical datasets as an input to the one or more algorithms and triggering execution of the one or more algorithms, the one or more algorithms providing an evaluation of the one or more medical datasets ([0025] & [0106] disclose once selected the algorithms take the received data as input and provide output results, e.g., based on patient data a colon algorithm is run and find potential colon polyps);
and triggering a generation of a medical report based on an output of at least one of the one or more algorithms ([0027] discloses the results output by the algorithm include text, predictions, recommendations, and/or a diagnosis, interpreted as being a medical report and [0044] further discloses displaying the predictions, recommendations, diagnosis on a dashboard).
 
Regarding claim 2, depending on claim 1, Nakamura further discloses: 
providing the one or more medical datasets as an input to one or more further algorithms and triggering execution of the one or more further algorithms, the one or more algorithms being selected during the triggering based on an output of the one or more further algorithms ([0039] discloses that the result of an algorithm is used to determine which further algorithms are appropriate to run, e.g., by checking/enforcing prerequisites are met; e.g., [0105] discloses that patient data, described further in [0104] as including a CT Colonography study, triggers algorithms for landmark detection an contrast detection, i.e., the further one or more algorithms, the results of executing the further algorithms are stored and [0106] further discloses selecting the to run a colon CAD algorithm and an aortic aneurysm algorithm, i.e., the one or more algorithms, based on the updated patient data, including the stored results from the further algorithms).

Regarding claim 3, depending on claim 2, Nakamura further discloses wherein the one or more medical datasets include a medical imaging dataset ([0023] discloses the one or more sets of patient data may be medical imaging datasets, e.g., [0103] discloses a received medical dataset may be a CT colonography study from a picture archiving communications system (PACS), i.e., an imaging dataset), and wherein at least one of the one or more further algorithms is configured to perform a landmark detection of physiological features in the input, respectively ([0105] discloses performing landmark detection on the CT study to detect, e.g., a patients abdomen, which is consistent with Applicant’s description in [0126] of their originally filed specification of detecting a body region).

Regarding claim 4, depending on claim 3, Nakamura further discloses wherein at least one of the one or more further algorithms is configured to perform a comparison between meta data associated with the multiple candidate algorithms and the physiological features obtained from the landmark detection, the meta data being indicative of a physiological- diagnostic content description of at least one of the input and the output of the multiple candidate algorithms ([0039] discloses that the results of an algorithm, the one or more further algorithms, are used to determine the next algorithm to be performed, i.e., the one or more candidate algorithm, [0038] discloses that perquisites associated with the candidate algorithms, data associated with an algorithm is interpreted as meta data, must be met by comparison, e.g., landmark detection in the abdominal region, i.e., an input physiological-diagnostic content descriptor, for the one or more candidate algorithms to be selected, in the example described in [0105]-[00106] the output of the one or more further algorithms is performance of landmark detection specifically detecting an abdomen which meets the prerequisite to perform the Colon CAD algorithm to determine if polys are present).

Regarding claim 7, depending on claim 2, Nakamura further discloses wherein the selection of the one or more algorithms is further based on a user input received via a human-machine interface ([0114] discloses that physician preferences, i.e., user input, can be the basis for excluding or favoring the selection of an algorithm), and wherein the one or more further algorithms are trained based on the user input ([0092] discloses that user input in the form of feedback is used to refine, improve, or modify the algorithm or operation of the algorithm, i.e., train the algorithm. See also [0047]).

Regarding claim 8, depending on claim 2, Nakamura further discloses wherein the execution of the one or more further algorithms is implemented using a pre-instantiated container of a cloud-computing service ([0135] discloses that the methods of the invention may be implemented on a server in a server-client network environment, i.e., the cloud; [0025] discloses that the algorithms, e.g., the one or more further algorithms, may be self contained standalone components (e.g., modules, plug-ins, software libraries) interpreted as pre-instantiated containers stored in a storage device as further disclosed in [0137]).

Regarding claim 9, depending on claim 1, Nakamura further discloses wherein the execution of each respective one of the one or more algorithms is implemented using a respective dedicated container of a cloud-computing service, the respective dedicated container being instantiated upon the triggering of the execution of the respective one of the one or more algorithms (Fig. 8 & [0135] discloses that the methods of the invention may be implemented on a server in a server-client network environment, i.e., the cloud that transmits information wirelessly via network 828 as discussed in [0139]; [0025] discloses that the algorithms, e.g., the one or more further algorithms, may be self-contained standalone components (e.g., modules, plug-ins, software libraries) interpreted as dedicated containers for the one or more algorithms stored in a storage device as further disclosed in [0137]). 

Regarding claim 19, depending on claim 1, Nakamura further discloses: obtaining a patient dataset including patient-specific information of the patient, wherein the selection of the one or more algorithms is further based on the patient dataset ([0088]-[0089] disclose receiving patient data through various clinical systems including PACS, EMR, RIS; [0025] & [0106] disclose that based on the patient datasets received by the system, the selection of particular algorithms from the set of algorithms 118 contained in a software library, i.e., an algorithm repository, is triggered based on the available patient data).

Claim 21 recites substantially similar limitations as those already addressed in claim 9, and, as such, is rejected for substantially the same reasons as given above.

Claim 24 recites substantially similar limitations as those already addressed in claim 19, and, as such, is rejected for substantially the same reasons as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of US 2017/0323442 to Suehling and further in view of US 2019/0213488 to Zou.
Regarding claim 5, depending on claim 4, Nakamura does not disclose wherein the comparison includes a semantic reasoning based on a knowledge graph associated with one or more of: physiological features; body regions; diseases; imaging modalities; and types of medical datasets.
Suehling teaches that it was old and well known in the art of healthcare data systems, before the effective filing date of the claimed invention, for a comparison to include a semantic reasoning associated with one or more of: physiological features; body regions; diseases; imaging modalities; and types of medical datasets ([0056] & [0061] teach using semantic reasoning to make a comparison of textual components to make an algorithm selection for the imaging data set, interpreted as the sematic reasoning is associated with an imaging type of medical dataset). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data systems before the effective filing date of the claimed invention to modify the healthcare data system for selecting an running algorithms disclosed by Nakamura to incorporate for the comparison to include a semantic reasoning associated with one or more of: physiological features; body regions; diseases; imaging modalities; and types of medical datasets as taught by Suehling in order to enable automatic selection of an algorithm for processing data, e.g., see Suehling [0008], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Zou teaches that it was old and well known in the art of data analysis, before the effective filing date of the claimed invention, that semantic reasoning is based on a knowledge graph ([0042] discloses that the semantic analysis, i.e., semantic reasoning is based on a knowledge graph). 
Therefore, it would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the system for analyzing medical data disclosed by the modified combination of Nakamura/Suehling to incorporate for the semantic reasoning to be based on a knowledge graph as taught by Zou in order to intelligently identify information, e.g., see [0043], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of US 2019/0102700 to Babu et al (hereinafter Babu).
Regarding claim 6, depending on claim 4, as discussed above in claims 1 & 3, Nakamura discloses an algorithm repository including candidate algorithms along with the meta-data. See Nakamura [0025], [0038], & [0106]. 
Nakamura does not specifically disclose: providing access to the algorithm repository to enable third parties to upload new candidate algorithms along with the meta-data.
Babu teaches that it was old and well known in the art of computing systems, before the effective filing date of the claimed invention, providing access to the algorithm repository to enable third parties to upload new candidate algorithms along with the meta-data ([0062] teaches a machine learning platform that stores machine learning models and their associated metadata in a model store; [0117] teaches that a developer, i.e., a third party, may upload a model, i.e., including at least one algorithm see [0065], to the machine learning platform). 
Therefore, it would have been obvious to one of ordinary skill in the art of computing systems before the effective filing date of the claimed invention to modify the computing system for storing and running algorithms, i.e., models disclosed by Nakamura to incorporate the providing access to the algorithm repository to enable third parties to upload new candidate algorithms along with the meta-data as taught by Babu in order to facilitate management of machine learning models, e.g., see [0039], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 10, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of US 2012/0130223 to Reicher.
Regarding claim 10, depending on claim 1, Nakamura does not disclose selecting between multiple user-interaction modes for the selection of the one or more algorithms, wherein the selection of the one or more algorithms is further based on a user input received from a human-machine interface in accordance with a selected user-interaction mode of the multiple user-interaction modes.
Reicher teaches that it was old and well known in the art of healthcare systems, before the effective filing date of the claimed invention, selecting between multiple user-interaction modes for the selection of the one or more algorithms, wherein the selection of the one or more algorithms is further based on a user input received from a human-machine interface in accordance with a selected user-interaction mode of the multiple user-interaction modes ([0103] teaches that an assessment model, i.e., an algorithm may be selected either automatically or manually by a user based on user preferences; [0089] discloses that the algorithm may be selected via user input by manually selecting the model). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems before the effective filing date of the claimed invention to modify the system for selecting and executing algorithms on healthcare data disclosed by Nakamura to incorporate selecting between multiple user-interaction modes for the selection of the one or more algorithms, wherein the selection of the one or more algorithms is further based on a user input received from a human-machine interface in accordance with a selected user-interaction mode of the multiple user-interaction modes as taught by Reicher in order to enable a user control over the assessment model selected, e.g., see [0089], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 22 recites substantially similar limitations as those already addressed in claim 10, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 11, depending on claim 10, the modified combination of Nakamura/Reicher further discloses wherein the multiple user-interaction modes vary with respect to a degree of automation of the selection of the one or more algorithms (Reicher - [0089] & [0103] teach either fully automated algorithm selection or manual selection).
It would have been obvious to modify Nakamura in view of the teachings of Reicher before the effective filing date of the claimed invention for at least the same reasons discussed in claim 10. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Reicher and further in view of US 2018/0137244 to Sorenson et al (hereinafter Sorenson).
Regarding claim 12, depending on claim 10, Nakamura further discloses receiving an accuracy feedback of previous selections of the one or more algorithms ([0091] discloses presenting the results output by the selected algorithm to a clinician and [0092] discloses that the system may receive feedback and input from the clinician to confirm or deny the diagnosis, i.e., accuracy feedback) 
Sorenson teaches that it was old and well known in the art of healthcare systems, before the effective filing date of the claimed invention, for selecting between the multiple user-interaction modes is based on an accuracy feedback of previous selections of the one or more algorithms ([0164] teaches changing user setting based on feedback of user indicating the output does not match, i.e., is not accurate; [0162]&[0172] disclose using machine learning to determine the output which includes algorithms).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems before the effective filing date of the claimed invention to modify the system of processing healthcare data using algorithms disclosed by the modified combination of Nakamura/Reicher to incorporate selecting between the multiple user-interaction modes is based on an accuracy feedback of previous selections of the one or more algorithms as taught by Sorenson in order to adapt the system to a particular user, e.g., see Sorenson [0164], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 13, depending on claim 12, Nakamura further discloses wherein the accuracy feedback is based on user inputs received from the human-machine interface ([0092] discloses that the system may receive feedback and input from the clinician to confirm or deny the diagnosis via the GUI as discussed in [0062] & [0132]).		
Sorenson teaches that it was old and well known in the art of healthcare systems, before the effective filing date of the claimed invention, for the accuracy feedback is determined based on a count of re-selections of the one or more evaluation algorithms ([0164] teaches determining accuracy based on a number of times the output of the machine learning system is changed by the user).
It would have been obvious to modify the modified combination of Nakamura/Reicher in view of the teachings of Sorenson before the effective filing date of the claimed invention for at least the same reasons discussed in claim 17.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of US 2015/0169652 Nuraliev et al (hereinafter Nuraliev).
Regarding claim 14, depending on claim 1, as discussed above in claim 1, Nakamura discloses generating a medical report. 
Nakamura does not disclose: 
performing a configuration of the generation of the report, wherein the configuration of the generation of the report includes a selection of a report template of the report from a report repository.
Nuraliev teaches that it was old and well known in the art of data analysis systems for outputting results to users, before the effective filing date of the claimed invention, performing a configuration of the generation of the report ([0026] teaches that report templates may be configured based on user settings and stored in memory), wherein the configuration of the generation of the report includes a selection of a report template of the report from a report repository ([0026] teaches that report templates may be configured based on user settings and stored in memory, i.e., a report repository and [0027]-[0028] goes to teach that the report templates configured according to the user settings may be retrieved from the report repository to generate the report according to the template). 
Therefore, it would have been obvious to one of ordinary skill in the art of data analysis systems for outputting results to users before the effective filing date of the claimed invention to modify the data analysis and display system disclosed by Nakamura to incorporate performing a configuration of the generation of the report, wherein the configuration of the generation of the report includes a selection of a report template of the report from a report repository as taught by Nuraliev in order to enable fast customizable reports for an end user, e.g., see Nuraliev [0027], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nuraliev and further in view of US 2016/0209995 Jeon.
Regarding claim 15, depending on claim 14, the modified combination of Nakamura/Nuraliev discloses the selection of an algorithm is based on relevant patient data, e.g., Nakamura [0041] and that the generation of the medical report may be based the configuration, i.e., a desired output of a user, e.g., see Nuraliev [0026]-[0028], however, the modified combination of Nakamura/Nuraliev does not disclose wherein the selection of the one or more algorithms is further based on the desired output of a user.
Jeon teaches that it was old and well known in the art of healthcare data analysis, before the effective filing date of the claimed invention, for the selection of the one or more algorithms is further based on the desired output of a user ([0161] & [0184] teach that an algorithm is based on, i.e., selected the user set parameters for the output of the algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data systems before the effective filing date of the claimed invention to modify the system for processing patient data and displaying a report disclosed by the modified combination of Nakamura/Nuraliev to incorporate the selection of the one or more algorithms is further based on the desired output of a user as taught by Jeon in order to provide an optimal user output, e.g., see Jeon [0007], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 16, depending on claim 15, wherein the selection of the one or more algorithms comprises a pre-selection of a first set of algorithms from the algorithm repository based on the one or more medical datasets ([0105] discloses that patient data, described further in [0104] as including a CT Colonography study, triggers algorithms for landmark detection and contrast detection to be run, i.e., a preselection of one or more algorithms from the algorithm repository discussed in [0025], the results of executing the algorithms are stored), wherein the selection of the one or more algorithms includes a post-selection of a second set of algorithms ([0039] discloses that the result of the first run algorithm is used to determine which further algorithms, a post selection of a second set of algorithms, are appropriate to run, e.g., by checking/enforcing prerequisites are met [0025] & [0106] disclose once selected the algorithms take the received data as input and provide output results, e.g., based on patient data a colon algorithm is run and find potential colon polyps), the second set of algorithms being a subset of the first set of algorithms ([0025] & [0106] disclose that based on the patient datasets received by the system, the selection of particular algorithms from the set of algorithms 118 contained in a software library, i.e., an algorithm repository, is triggered based on the available patient data; [0039] discloses determining “which further algorithms are appropriate to run”, i.e., other than the algorithm that has already been run, making the selection a subset from the first set).
Further, Nakamura/Nuraliev discloses the selection of an algorithm is based on relevant patient data, e.g., Nakamura [0041] and that the generation of the medical report may be based the configuration, i.e., a desired output of a user, e.g., see Nuraliev [0026]-[0028], however, the modified combination of Nakamura/Nuraliev does not disclose wherein the selection of the one or more algorithms is further based on the desired output of a user.
Jeon teaches that it was old and well known in the art of healthcare data analysis, before the effective filing date of the claimed invention, for the selection of the one or more algorithms is further based on the desired output of a user ([0161] & [0184] teach that an algorithm is based on, i.e., selected the user set parameters for the output of the algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data systems before the effective filing date of the claimed invention to modify the system for processing patient data and displaying a report disclosed by the modified combination of Nakamura/Nuraliev to incorporate the selection of the one or more algorithms is further based on the desired output of a user as taught by Jeon in order to provide an optimal user output, e.g., see Jeon [0007], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of US 2013/0224694 to Moore et al (hereinafter Moore).
Regarding claim 17, depending on claim 1, Nakamura further discloses: 
transmitting at least one of the output of the one or more algorithms and the medical report to a human-machine interface as a user output ([0027] discloses the results output by the algorithm include text, predictions, recommendations, and/or a diagnosis, interpreted as being a medical report and [0044]-[0045] further discloses displaying the predictions, recommendations, diagnosis on a dashboard GUI on a monitor, e.g., to clinicians as discussed in [0062]); receiving a user feedback associated with the at least one of the output of the one or more algorithms and the medical report from the human-machine interface ([0091] discloses presenting the results output by the algorithm to a clinician and [0092] discloses that the system may receive feedback and input from the clinician to confirm or deny the diagnosis via the GUI).
Nakamura does not disclose triggering, based on the user feedback received, at least one of a re-execution of at least one of the one or more algorithms and a re-generation of the medical report.
Moore teaches that it was old and well known in the art of healthcare systems, before the effective filing date of the claimed invention, to trigger, based on the user feedback received, at least one of a re-execution of at least one of the one or more algorithms and a re-generation of the medical report ([0053] teaches that feedback may be received by the system from a user and triggers re-running of an algorithm which generates a revised plan, i.e., re-generated medical report). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems before the effective filing date of the claimed invention to modify the system of running algorithms on patient data to generate and output/report to a user disclosed by Nakamura to incorporate triggering, based on the user feedback received, at least one of a re-execution of at least one of the one or more algorithms and a re-generation of the medical report as taught by Moore in order to enable a customizable tool specific to the needs of a user, e.g., see [0008], to enable feedback given to the system to be realized by the user, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 18, depending on claim 17, the modified combination of Nakmura/Moore further discloses wherein the user feedback is associated with the output of a first algorithm of the one or more algorithms (Nakamura - [0091] discloses presenting the results output by the algorithm to a clinician and Nakamura - [0092] discloses that the system may receive feedback and input from the clinician to confirm or deny the diagnosis, interpreted as feedback associated with a first algorithm), wherein the re-execution of a second algorithm of the one or more algorithms is triggered, the input of the second algorithm being dependent on an output of the first algorithm (Moore – [0053] teaches that feedback may trigger re-execution of an algorithm; Nakamura – [0066] discloses that insight results of predictions/recommendations, [0080]-[0081] discloses that the predictions/recommendations are determined by an algorithm (a second algorithm), are continuously refined, i.e., re-executed, based on new data and results from algorithms, interpreted as the first algorithm, ). 
It would have been obvious to modify Nakamura in view of the teachings of Moore before the effective filing date of the claimed invention for at least the same reasons discussed in claim 17.

Claim 23 recites substantially similar limitations as those already addressed in claim 17, and, as such, is rejected for substantially the same reasons as given above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Suehling and further in view of Zou and further in view of Babu
Regarding claim 20, depending on claim 5, as discussed above in claims 1 & 3, Nakamura discloses an algorithm repository including candidate algorithms along with the meta-data. See Nakamura [0025], [0038], & [0106]. 
Nakamura does not specifically disclose: providing access to the algorithm repository to enable third parties to upload new candidate algorithms along with the meta-data.
Babu teaches that it was old and well known in the art of computing systems, before the effective filing date of the claimed invention, providing access to the algorithm repository to enable third parties to upload new candidate algorithms along with the meta-data ([0062] teaches a machine learning platform that stores machine learning models and their associated metadata in a model store; [0117] teaches that a developer, i.e., a third party, may upload a model, i.e., including at least one algorithm see [0065], to the machine learning platform). 
Therefore, it would have been obvious to one of ordinary skill in the art of computing systems before the effective filing date of the claimed invention to modify the computing system for storing and running algorithms, i.e., models disclosed by the modified combination of Nakamura/Suehling to incorporate the providing access to the algorithm repository to enable third parties to upload new candidate algorithms along with the meta-data as taught by Babu in order to facilitate management of machine learning models, e.g., see [0039], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686